Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 04, 2022

The Court of Appeals hereby passes the following order:

A22A1165. JUDE OWUMI v. PROPERTY SERVICES OF ATLANTA.

      Property Services of Atlanta (“Property Services”) filed a dispossessory

proceeding in magistrate court against, inter alia, Jude Owumi. The magistrate court

entered judgment against Owumi, and Owumi appealed to superior court. The

superior court entered judgment in favor of Property Services, and Owumi again

appeals. Property Services has filed a motion to dismiss the appeal, arguing that we

lack jurisdiction. We agree.

      Appeals from superior court decisions reviewing lower court decisions by

certiorari or de novo proceedings must be initiated by filing an application for

discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,

875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure

is jurisdictional.” Hair Restoration Specialists v. State of Ga., 360 Ga. App. 901, 903

(862 SE2d 564) (2021) (punctuation omitted). Thus, Owumi’s failure to follow the

proper procedure deprives us of jurisdiction over this appeal. Accordingly, Property
Services’ motion to dismiss the appeal is GRANTED, and the appeal is hereby

DISMISSED.


                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   04/04/2022
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                 , Clerk.